

92 SRES 253 ATS: Supporting the designation of May 2021 as “National Cancer Research Month”.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 253IN THE SENATE OF THE UNITED STATESMay 27, 2021Mrs. Feinstein (for herself, Mrs. Capito, Mr. Blumenthal, Mrs. Hyde-Smith, Mr. Whitehouse, Mr. Scott of Florida, Mr. Van Hollen, Mr. Cramer, and Mr. Rounds) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsJune 7, 2021Committee discharged; considered and agreed toRESOLUTIONSupporting the designation of May 2021 as National Cancer Research Month.Whereas, in 2021, in the United States—(1)cancer remains one of the most pressing public health concerns;(2)an estimated 1,898,160 individuals are expected to be diagnosed with cancer; and (3)an estimated 608,570 individuals are expected to die from cancer;Whereas 39 percent of men and women will be diagnosed with cancer during their lifetime;Whereas cancer in the United States—(1)as of the date of adoption of this resolution, is the second most common cause of disease-related death; and(2)may become the primary cause of disease-related death;Whereas the incidence of cancer is expected to grow significantly, reaching 2,300,000 cases per year by 2030;Whereas racial and ethnic minorities, as well as low-income, rural, and elderly populations, continue to suffer disproportionately in cancer incidence, prevalence, and mortality;Whereas the term cancer refers to more than 100 diseases that collectively represent, in the United States—(1)the leading cause of death for individuals under the age of 85;(2)the second leading cause of death for all individuals; and(3)the leading cause of disease-related death among children ages 1 to 14;Whereas the most recent projection indicates that the overall cancer-attributed costs to the United States would increase more than 30 percent between 2015 and 2030 to a cost of more than $245,000,000,000;Whereas the investment the United States has made in cancer research has—(1)yielded substantial advances in cancer research and cancer treatment; and (2)has saved and improved millions of lives;Whereas advancements in understanding the causes, mechanisms, diagnoses, treatment, and prevention of cancer have—(1)led to cures for many types of cancer; and (2)converted other, non-curable types of cancer into manageable chronic conditions;Whereas the 5-year survival rate for all types of cancer was more than 67 percent between 2011 and 2017;Whereas more than 16,900,000 survivors of cancer were living in the United States in 2019;Whereas therapies and effective screening tools for some types of cancer remain elusive, and some cancers, including pancreatic, liver, lung, ovarian, and brain cancer, continue to have—(1)extraordinarily high mortality rates; and (2)5-year survival rates, for all stages of cancer combined, that are typically less than 50 percent;Whereas partnerships among research scientists, the general public, survivors of cancer, patient advocates, philanthropic organizations, industry, and Federal, State, and local governments have led to advanced breakthroughs for patients with cancer, including early detection tools that have increased survival rates and a better quality of life for survivors of cancer;Whereas precision medicine holds great promise in treating many forms of cancer;Whereas researchers have learned a substantial amount about cancer diagnoses, treatment, and prevention from the 8 percent of patients who enroll in clinical trials;Whereas clinical trials are a key part of medical research, and inclusive clinical trials with diverse participation among gender, racial, and ethnic populations—(1)are important in achieving a comprehensive analysis of cancer; and (2)lead to more effective treatments that improve health outcomes and reduce health disparities;Whereas advances in cancer research have had significant implications for the development of COVID–19 vaccines and the treatment of other costly diseases, such as arthritis, heart disease, Alzheimer's disease, and HIV/AIDS;Whereas 2021 marks the 50th anniversary of the National Cancer Act of 1971 (Public Law 92–218; 85 Stat. 778), which created the National Cancer Program and strengthened the National Cancer Institute (referred to in this preamble as the NCI) in leading the mission of the United States to conquer cancer; and Whereas the NCI—(1)serves as an incubator for preeminent cancer researchers; (2)has created 71 NCI-designated cancer centers; and (3)awards research grants for projects that will lead to innovative treatments and groundbreaking cures: Now, therefore, be itThat the Senate—(1)supports the designation of May 2021 as National Cancer Research Month;(2)recognizes the importance of cancer research and the invaluable contributions of cancer researchers in the United States and around the world who are dedicated to the conquest of eliminating cancer; and(3)continues to support cancer research as a national and international priority to eventually eliminate the more than 100 diseases that are referred to as cancer.